Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 14-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0052834 to Hill. 
Claim 6, Hill discloses an a cushion system having a foam core capable of taking a variety of shapes such as an arm pillow [Abstract](fig. 11), the block having a length, a width, a height, and a volume in an uncompressed arrangement  where the foam core is capable of easily shaped to a desired configuration to provide support while retaining sufficient resilience to maintain the desired shape thereby being capable of maintaining a compressed arrangement having non-uniform physical properties in localized areas to reduce the risk of pressure induced ischemia [0029].   Hill is silent to the foam core of the arm pillow being selected from a block of compressible viscoelastic material, but discloses the use of compressible viscoelastic/memory foam material in the cushion system [0095]-[0099],[0102]-[0103].  Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a viscoelastic/memory foam material yielding predictable results the provide an equivalent and alternative foam core.  
Claims 7-8, and 21, Hill, as modified, discloses cushion and method wherein the block of compressible viscoelastic material is a uniform block of compressible viscoelastic material in the uncompressed arrangement having a concave surface (fig. 11).
Claim 9, Hill, as modified, discloses the cushion, further comprising a conformable cover and the block of compressible viscoelastic material is positioned within the cover to maintain the block of compressible viscoelastic material in the compressed arrangement, but is silent to the cover having a material that is less elastic than the block of compressible viscoelastic material.  Selecting the elasticity of a material is considered an obvious modification and it would have been obvious for one having ordinary skill before the effective filing date of the invention to have the conformable cover material of Hill be less elastic than the viscoelastic/memory foam yielding predictable results that further enhance the ability to of the cushion to conform in a desired configuration in localized areas to reduce the risk of pressure induced ischemia
Claims 10-11, Hill, as modified, discloses the cushion wherein the volume of the uncompressed arrangement of the block is larger than a volume inside the cover and wherein the block of compressible viscoelastic material positioned within the cover is deformed within the cover.
Claim 12, Hill, as modified, discloses the cushion, but is silent to a length of the cover being less than the length of the block wherein the length of the block positioned within the cover is compressed to the length of the cover.  Selecting a length for the cover is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have a smaller length for the cover yielding predictable results that provide an equivalent and alternative length for the cover of Hill.  
Claim 14, Hill discloses the underarm pillow wherein the non-uniform physical properties of the block of compressible viscoelastic material are capable of being adjustable based upon a position/volume of the block of compressible viscoelastic material within the cover.
Claim 15, Hill discloses the underarm pillow wherein the cover completely encloses and compresses the block, but is silent to the volume of the block in the compressed arrangement within the cover being at least 20 percent less than the volume of the block in the uncompressed arrangement.  Selecting a range of volumes for the block is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the range of volumes as stated above yielding predictable results that provide an equivalent and alternative range of compressed and uncompressed volumes to the pillow of Hill.  
Claim 16, Hill discloses the underarm pillow wherein the cover is a fabric cover that completely encloses the block [0029].
Claim 18, Hill discloses the method for supporting a shoulder structure by placing an underarm pillow in an axilla [Abstract](fig. 11), the method comprising the steps of: deforming and maintaining a block of compressible viscoelastic material in a compressed arrangement to produce non-uniform physical properties on the block of compressible viscoelastic material; and positioning the deformed block of compressible viscoelastic material in the axilla where the deformed block of compressible viscoelastic material supports the shoulder structure [0076][0100]. 
Claim 19, Hill discloses the method wherein the block of compressible viscoelastic material is a uniform block of viscoelastic material before being deformed and maintained in the compressed arrangement.

Claims 17 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0052834 to Hill in view of U.S. Pub. No. 2008/030878 to Elhabashy
Claims 17 and 24-25, Hill discloses the underarm pillow, but is silent to a strap.  Elhabashy discloses a strap for an underarm pillow capable of being adjusted along the length of the hook and loop fasteners [0028].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a strap yielding predictable results that ensures the patients arm is retained and prevents the arm from being dislodged therefrom.  With regards to the strap being made from an elastic selecting a material is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select an elastic material yielding predictable results that provide an equivalent and alternative materials for the straps of the pillow.  
Allowable Subject Matter
Claims 13, 20, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673